Order filed October 4, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00664-CV
                                 ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                         V.

           THE COMMONS AT LAKE HOUSTON, LTD, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1109638


                                     ORDER

      The reporter’s record in this case was originally due August 13, 2018. See
Tex. R. App. P. 35.1. We granted an extension through September 28, 2018. The
record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

      We order Lettie Witter, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.       The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Lettie Witter does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                   PER CURIAM